Per, Curiam :
We are not clear that the learned judge below was entirely accurate in saying that “ the plaintiff had no grant or prescriptive right in the spring on the defendant’s land.” It is true, the defendant would have the right to use all the water from the spring, if necessary for the ordinary uses of his land, but we think the plaintiff was entitled to have the surplus, if any, returned to its original channel for his use. The decree of the court below, however, provides for this, and we think works substantial justice between the parties. It is needless, therefore, to criticise the manner by which this result was reached.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.